Exhibit 10.1

 

THIRD AMENDMENT TO THE TRINSEO US HOLDING, INC.

(formerly known as STYRON US HOLDING, INC.)

EMPLOYMENT AGREEMENT

 

This Third Amendment to the Trinseo US Holding, Inc., formerly known as Styron
US Holding, Inc., Employment Agreement (this “Amendment”), dated as of
October 6, 2015 (the “Amendment Date”), is entered into by and between Trinseo
US Holding, Inc., formerly known as Styron US Holding, Inc., (the “Company”) and
Martin Pugh (“Executive”).

 

WHEREAS, Executive is employed by the Company pursuant to a Trinseo US
Holding, Inc., formerly known as Styron US Holding, Inc., Employment Agreement,
dated March 1, 2013 (as may be further amended, modified or supplement from time
to time, collectively, the “Agreement”);

 

WHEREAS, Section 23 of the Agreement provides that the Agreement may be modified
by a written instrument executed by Executive and the Company; and

 

WHEREAS, Executive and the Company desire to amend the Agreement to provide for
a change in position of Executive from Senior Vice President and Business
President, Performance Materials to Executive Vice President and Chief Operating
Officer of the Company.

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto,
intending to be legally bound, hereby amend the Agreement as follows, effective
as of November 1, 2015:

 

1.                                      Section 1 , paragraph (a) of the
Agreement is amended and restated in its entirety by replacing the first
paragraph with the following:

 

(a)                                 The Executive shall serve as Executive Vice
President and Chief Operating Officer of the Company and shall be a member of
the Company’s Executive Leadership Team.  In this capacity, Executive shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other executive duties, authorities and
responsibilities as may reasonably be assigned to the Executive that are not
inconsistent with the Executive’s position as Executive Vice President and Chief
Operating Officer of the Company.  The Executive’s principal place of employment
with the Company will be in Horgen, Switzerland.  The Executive will report
directly to the Company’s Chief Executive Officer.

 

2.                                      Section 3 of the Agreement is amended
and restated in its entirety with the following:

 

3.  BASE SALARY.  During the Employment Term, the Company agrees to pay the
Executive an annual base salary of not less than 600,000 CHF (Swiss francs) per
annum, payable in accordance with the regular payroll practices of the Company,
but not less frequently than monthly.  The Executive’s base salary shall be
subject to annual review by the Board (or committee thereof) during the first
ninety (90) days of each calendar year, and the base salary in respect of such
calendar year may be increased above, but not decreased below, its level for the
preceding calendar year, by the Board.  The base salary as determined herein and
adjusted from time to time shall constitute “Base Salary” for purposes of this
Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Section 4 of the Agreement is amended
and restated in its entirety with the following:

 

4.                    ANNUAL BONUS.  During the Employment Term, the Executive
shall be eligible for a discretionary annual cash performance bonus (an “Annual
Bonus”) in respect of each calendar year that ends during the Employment Term,
to the extent based on performance against objective performance criteria.  The
performance criteria for any particular calendar year shall be determined in
good faith by the Board, no later than ninety (90) days after the commencement
of such calendar year.  Effective as of  the Executives targeted Annual Bonus
for a calendar year shall equal 75% of the Executive’s Base Salary for such
calendar year (the “Target Bonus”) if target levels of performance for such year
are achieved, with greater or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Board for such year when it
establishes the targets and performance criteria for such year; provided that
the Executive’s maximum Annual Bonus for any calendar year during the Employment
Term shall equal 200% of the Target Bonus for such calendar year.  The
Executive’s Annual Bonus for a calendar year shall be determined by the Board
after the end of the applicable calendar year, based on the level of achievement
of the applicable performance criteria, and shall be paid to the Executive in
the calendar year following the calendar year to which such Annual Bonus relates
at the same time annual bonuses are paid to other senior executives of the
Company, subject to continued employment at the time of payment (except as
otherwise provided in section 8 hereof).

 

4.                                      In all other respects, the provisions of
the Agreement, as amended, are hereby ratified and confirmed, and they shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
first above written.

 

 

TRINSEO US HOLDING, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/Christopher Pappas

 

By:

/s/Martin Pugh

Christopher Pappas, President and CEO

 

Martin Pugh

 

--------------------------------------------------------------------------------